682 S.E.2d 390 (2009)
STATE of North Carolina
v.
Terry Demetrice ADAMS.
No. 288P09.
Supreme Court of North Carolina.
August 27, 2009.
Terry Demetrice Adams, Pro Se.
*391 Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 14th of July 2009 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 27th of August 2009."